695 S.E.2d 759 (2010)
HARLEYSVILLE INS.
v.
BUZZ OFF INSECT.
No. 272A08.
Supreme Court of North Carolina.
April 14, 2010.
David L. Brown, Greensboro, Grant S. Palmer, Philadelphia, PA, for Harleysville Mut. Ins. Co.
Mack Sperling, Greensboro, Cecilia 0. Miller, San Diego, CA, J. Scott Ballenger, Washington, DC, for International Garment Tech.
Gary K. Sue, Greensboro, Michael A. Hamilton, Blue Bell, PA, for Erie Insurance.
The following order has been entered on the motion filed on the 1st of December 2008 by Defendant (International Garment Tech.) to Dismiss Appeal of Harleysville and Erie Insurance as to question two and to strike briefing in support of same:
"Motion Denied by order of the Court in conference this the 14th of April 2010."